   Case 4:19-cr-00161-RSB-CLR Document 30 Filed 04/30/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 4:19-cr-161

 MILAGROS RIVERA,

                Defendant.


                           JOINT STIPULATED ORDER FOR
                        VOLUNTARY PRE-JUDGMENT PAYMENT

       The parties, the United States of America, and the Defendant Milagros Rivera (hereinafter,

the “Defendant”), agree and stipulate as follows:

       1.       On November 26, 2019, pursuant to a written plea agreement, the Defendant pled

guilty to count-one of an Information, wherein she was charged with violating 18 U.S.C. § 371.

See Dkt. No. 17.

       2.       The plea agreement contained an acknowledgment that restitution at sentencing

shall include the value of the kickbacks, which the U.S. Probation Office has determined

to total $81,360. See Id at 8.

       3.      In an effort to demonstrate her acceptance of responsibility and her good faith desire

to satisfy her expected order of restitution, the Defendant seeks to voluntarily remit a prejudgment

payment in the amount of $81,360 in the form of a check made payable to the U.S. District Court,

and mailed or delivered to the Clerk of Court at 125 Bull Street, Savannah, Georgia 31401, with

a reference to the case number in the memo section of the check.
   Case 4:19-cr-00161-RSB-CLR Document 30 Filed 04/30/20 Page 2 of 2



       4.      Furthermore, the Parties agree that upon entry of judgment in the above-styled

criminal case, all prejudgment payments received from and on behalf of the Defendant shall

immediately be applied towards the Defendant’s restitution balance.

       5.      The Clerk of Court is hereby directed to accept the Defendant’s prejudgment

payments, and upon entry of judgment, the Clerk of Court shall apply said payments to the balance

of the Defendant’s order to restitution.

       SO ORDERED, this 30th day of April, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                               2
